Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner was unable to find any references that, alone or in combination, disclose a gaming system that: 
presents, via the presentation device, a first message prompting an audible interaction with the gaming system;
detects the audible interaction with the interactive device, the audible interaction including audible sounds;
determines an amount of audible interaction with the interactive device; and
controls the interactive device to present visual feedback in response to determining that the amount of audible interaction with the interactive device satisfies a predetermined threshold,
wherein the visual feedback includes increasing a portion of the interactive device that is illuminated about the periphery of the frame in response an increasing amount of audible interaction with the interactive device, and
wherein the visual feedback includes reducing a portion of the interactive device that is illuminated about the periphery of the frame in response to a decreasing amount of audible interaction with the interactive device;
determine that at least a predefined portion of the interactive device is illuminated about the periphery of the frame; and
controls the presentation device to present a second message in response to determining that the predefined portion of the interactive device is illuminated about the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WERNER G GARNER/Primary Examiner, Art Unit 3715